                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7                               IN THE UNITED STATES DISTRICT COURT
                                                                          8
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          9
                                                                         10
                                                                         11
United States District Court




                                                                              ALMA CARRILLO,                                                No. C 17-05693 WHA
                               For the Northern District of California




                                                                         12                  Plaintiff,
                                                                         13     v.                                                          ORDER RE MOTION FOR
                                                                         14                                                                 SUMMARY JUDGMENT
                                                                              TARGET CORPORATION, a Minnesota
                                                                         15   Corporation, and DOES 1 through 50,
                                                                              inclusive,
                                                                         16                  Defendants.
                                                                         17                                               /

                                                                         18                                          INTRODUCTION
                                                                         19          In this negligence action, defendant moves for summary judgment on plaintiff’s claim.
                                                                         20   For the following reasons, defendant’s motion is GRANTED.
                                                                         21                                            STATEMENT
                                                                         22          In April 2016, while shopping at defendant Target Corporation’s store in Hayward,
                                                                         23   California, plaintiff Alma Carrillo reached for shampoo located on a nearby shelf. As plaintiff
                                                                         24   reached for the shampoo, she slipped on a thick, white substance on the floor that appeared to
                                                                         25   be spilled shampoo. Plaintiff did not observe any warning signs in the aisle prior to her fall.
                                                                         26   Plaintiff did not know how the substance got on the floor, how long the substance was on the
                                                                         27   floor prior to her fall, or when defendant’s employees had last inspected the aisle (Carillo Dep.
                                                                         28   at 41:12–49:9).
                                                                          1               Plaintiff, originally represented by counsel, filed a complaint for negligence against
                                                                          2    defendant in Alameda County Superior Court. Defendant answered the complaint in August
                                                                          3    2017. In September 2017, plaintiff served a “statement of damages” which claimed $5,000,000
                                                                          4    in general damages, $85,493 in medical expenses, and $25,200 in lost earnings, after which
                                                                          5    defendant timely removed the action based on diversity jurisdiction. In April 2018, plaintiff’s
                                                                          6    counsel withdrew and plaintiff has since proceeded in this action pro se. Plaintiff failed to take
                                                                          7    any discovery in this action. Plaintiff also failed to serve initial disclosures or designate any
                                                                          8    experts. Defendant now moves for summary judgment on plaintiff’s sole claim for negligence
                                                                          9    (Dkt. Nos. 1, 29, 30, 32). Although she was given an opportunity to oppose the motion,
                                                                         10    plaintiff has not done so. This order also follows oral argument.1
                                                                         11                                                    ANALYSIS
United States District Court
                               For the Northern District of California




                                                                         12               Summary judgment is proper where the pleadings, discovery, and affidavits show that
                                                                         13    there is “no genuine dispute as to any material fact and the movant is entitled to judgment as a
                                                                         14    matter of law.” FRCP 56(a). Material facts are those which may affect the outcome of the case.
                                                                         15    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Although the mere fact that no
                                                                         16    opposition is filed does not excuse the moving party from meeting its burden on the
                                                                         17    summary-judgment motion, if no factual showing is made in opposition, the district court is not
                                                                         18    required to search the record sua sponte for some genuine issue of material fact. It may rely
                                                                         19    entirely on the evidence designated by the moving party showing no such triable issue. Carmen
                                                                         20    v. San Francisco Unified School Dist., 237 F.3d 1026, 1029–30 (9th Cir. 2001).
                                                                         21               To establish negligence under California law, plaintiff must show: (1) a legal duty to
                                                                         22    use due care; (2) a breach of that duty; and (3) that the breach as the proximate or legal cause of
                                                                         23    the resulting injury. Conroy v. Regents of Univ. of Cal., 45 Cal.4th 1244, 1250 (2009). In the
                                                                         24    context of premises liability, “the owner’s actual or constructive knowledge of the dangerous
                                                                         25    condition is a key to establishing its liability.” Ortega v. Kmart Corp., 26 Cal.4th 1200, 1206
                                                                         26    (2001). The plaintiff has the burden of proving this knowledge. Ibid. However, “[t]he plaintiff
                                                                         27
                                                                                      1
                                                                                          At the hearing on defendant’s motion for summary judgment, the undersigned judge sua sponte
                                                                         28   raised the issue of subject-matter jurisdiction. Having reviewed defendant’s removal papers, this order
                                                                              concludes that the amount-in-controversy requirement is met.

                                                                                                                                      2
                                                                          1   need not show actual knowledge where evidence suggests that the dangerous condition was
                                                                          2   present for a sufficient period of time to charge the owner with constructive knowledge of its
                                                                          3   existence,” rather, “[w]hether a dangerous condition has existed long enough for a reasonably
                                                                          4   prudent person to have discovered it is a question of fact for the jury.” Id. at 1206–07.
                                                                          5          Here, there is no evidence in the record to show that defendant had actual or
                                                                          6   constructive knowledge of the spilled shampoo. The record is silent as to whether or not
                                                                          7   defendant knew of the spill, how the spill occurred, the amount of time the spill existed on the
                                                                          8   floor prior to plaintiff’s fall, or the timing and scope of defendant’s inspections of the store’s
                                                                          9   aisles. Moreover, because plaintiff failed to take any discovery from defendant or make any
                                                                         10   disclosures, she will be unable to present such evidence. Defendant is therefore entitled to
                                                                         11   summary judgment on plaintiff’s negligence claim based on the absence of evidence that
United States District Court
                               For the Northern District of California




                                                                         12   defendant had actual or constructive knowledge of the spill.
                                                                         13                                             CONCLUSION
                                                                         14          For the reasons stated, defendant’s motion for summary judgment is GRANTED.
                                                                         15   Judgment will be entered separately.
                                                                         16
                                                                                     IT IS SO ORDERED.
                                                                         17
                                                                         18   Dated: January 15, 2019.
                                                                                                                                         WILLIAM ALSUP
                                                                         19                                                              UNITED STATES DISTRICT JUDGE
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                3
